DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 11/3/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2021 and 5/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting influenza A infections, does not reasonably provide enablement for preventing influenza A infections.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Nature of the invention/Breadth of the claims. The claims are drawn to a method for preventing an infection by influenza A virus at a dose of about 3000mg of an antibody comprising the CDRs of SEQ ID NO:s 3-5 and 8-10, which are also present in the variable chains of SEQ ID NO:s 2 and 7.  The claimed invention is also drawn to a composition that comprises an antibody comprising the CDRs of SEQ ID NO:s 3-5 and 8-10, which are also present in the variable chains of SEQ ID NO:s 2 and 7 and this composition is for preventing influenza A virus infection in a patient.
State of the prior art/Predictability of the art. The state of the art acknowledges many influenza vaccines that can decrease infection rates and/or reduce the severity of influenza infections.  However, preventing influenza infection or disease associated with influenza has a higher clinical benchmark. Bouvier (Vaccines, 2018, Vol. 6, No. 58, pages 1-15) teach on pages 4-5 that while developing a vaccine that can prevent infection by influenza is a goal of researchers, the vaccines in use (as of 2018) achieved a 10-60% effectiveness rate. Moreover, to prevent infection by influenza, a vaccine would need to be capable of eliciting an immune response or block infection of all susceptible cells in a host. Moreover, as Bouvier teaches on page 4 antigenic drift occurs with influenza viruses and as a result, antibodies once capable of binding influenza can lose that ability.
Working examples. The specification provides data related to in vivo safety and pharmacokinetics in adult human subjects.  No working examples are provided that suggest or imply preventing influenza A viral infections by administering the claimed antibody (with or without co-administration of oseltamivir or zanamivir).
Guidance in the specification. The specification provides guidance towards using the claimed antibodies to prevent influenza A infections or diseases associated with the infection.
For the reasons discussed above, it would require undue experimentation for one skilled in the art to use the claimed methods.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14 and 15 of U.S. Patent 10,494,419. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention of the copending application is drawn to a composition comprising the antibody with the same CDRs and variable chain sequence of the instant invention, which are also found in the antibody MEDI8852.  Furthermore, ‘419 claims the antibody as a pharmaceutical composition with in vivo for inhibiting influenza A viral infections.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benjamin et al. (US PGPub 2016/0257732).
The applied reference has a common assignee and at least one inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective 
As stated in the above nonstatutory double patenting rejection, Benjamin et al. (‘419-see above) teach a composition comprising an antibody with the same CDRs and variable chain sequence of the instant invention, which are also found in the antibody MEDI8852 (This antibody is referred to as “Antibody 12” in ‘732).  Furthermore, ‘732 claims the antibody as a pharmaceutical composition with certain inhibitory kinetics of influenza A viruses which imply their use in vivo for inhibiting influenza A viral infections.  Furthermore, ‘732 teaches the co-administration of oseltamivir or zanamivir with their anti-influenza antibodies and the administration of their antibodies via intravenous (which is a form of parenteral administration). [see paragraphs 273 and 277].  The dosages can be a single dosage or multiple doses and the antibody of Benjamin et al. can be administered within 1 or up to 10 days of infection. [see paragraphs 270 and 272]  Therefore, ‘732 anticipates the instant invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 11 contain the trademark/trade name “TAMIFLU ®” and “RELENZA ®”.    
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648